Citation Nr: 0814855	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  03-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.  

2.  Entitlement to service connection for alcoholism as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1968, 
to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In November 2006, the Board remanded the 
claims for additional development.  

In April 2008, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1999, the RO 
denied a claim for service connection for "skin rash 
(claimed as rosacea)."

2.  The evidence received since the RO's March 1999 decision, 
which denied service connection for skin rash, which was not 
previously of record, and which is not cumulative of other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran has a skin disability due to his service-
connected disabilities.

4.  The veteran's alcoholism is due to his service-connected 
post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 1999 decision, which denied a claim for service 
connection for skin rash; the claim for service connection 
for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

2.  The criteria for service connection for a skin disability 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).    

3.  The criteria for service connection for alcoholism have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
presented to reopen his claim for service connection for a 
skin disability.  

In a rating decision, dated in April 1991, the RO denied a 
claim for service connection for a chronic body rash.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2005).  The RO 
subsequently denied the claim two more times, in final and 
unappealed rating decisions, dated in April 1995, and March 
1999.  

In November 2002, the veteran filed to reopen the claim.  In 
April 2003, the RO denied the request to reopen the claim.  
The veteran has appealed.  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995). In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently. The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision. 71 Fed. Reg. 52,744 (Sept. 
7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

The most recent and final denial of this claim was in March 
1999.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in March 1999 included the veteran's 
service medical records, to include a separation examination 
report, dated in May 1968, which did not show any relevant 
treatment or findings.  As for the post-service medical 
evidence, it consisted of VA reports, dated between 1990 and 
1998.  This evidence included a VA hospital report covering 
treatment between December 1996 and February 1997, which 
showed diagnoses that included chronic dermatitis of the leg, 
and rosacea.  

At the time of the RO's March 1999 decision, there was no 
competent evidence to show that the veteran had a skin 
disorder that was related to his service, or a service-
connected disability.  

Evidence received since the RO's March 1999 decision consists 
of VA treatment reports, dated between 1994 and 2007.  This 
evidence shows treatment for skin symptoms on a number of 
occasions, with diagnoses that included stasis dermatitis, 
rosacea, chronic eczematous dermatitis, balanitis, scabies, 
and tinea cruris.  An October 2002 VA progress note contains 
an assessment of "possible monilial involvement of penis 
considering DM" (diabetes mellitus).  An Agent Orange 
Protocol examination report, dated in June 1997, contains 
diagnoses that include chronic dermatosis of the legs.  These 
reports also indicate that the veteran was diagnosed with 
diabetes mellitus no later than May 1999.  

A December 2003 VA skin examination report notes that 
biopsies have converted the veteran's diagnosis from eczema 
to psoriasis, and notes a history of tinea cruris and 
eczematoid dermatitis, as well as current findings that 
included a lesion at the gluteal cleft, and symptoms on the 
bilateral lower extremities.  The diagnosis indicates that 
the veteran's diabetes mellitus can lead to peripheral 
neuropathies and peripheral vascular disease, which can cause 
delayed healing of lesions on the lower extremities, and that 
these lesions are secondary to those disorders, providing 
evidence that would support this claim in light of the fact 
that the veteran is service connected for diabetes.   

A March 2005 report from L.Z., M.D., contains diagnoses that 
include necrobiosis lipoidica diabeticorum, and notes that 
this skin condition is a complication of diabetes, because of 
angiopathy.  

In about August 2006, it appears that the veteran submitted a 
number of photographs of his lower extremities.  

This evidence, which was not of record at the time of the 
March 1999 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board also finds that 
this evidence is material.  

As a factual matter, the possible bases for a grant of 
service connection have changed since the RO's March 1999 
rating decision.  Specifically, in January 2002, the RO 
granted service connection for diabetes mellitus.  In January 
2006, the RO granted service connection for peripheral 
neuropathy of the bilateral lower extremities.  In addition, 
both the December 2003 VA skin examination report, and Dr. 
L.Z.'s report, contain competent evidence to show that the 
veteran has a skin disability that is related to his service-
connected diabetes mellitus and/or peripheral neuropathy.  
The Board therefore finds that the submitted evidence raises 
a reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  

The veteran asserts that service connection for a skin 
disability is warranted, and that service connection for 
alcoholism is warranted secondary to his service-connected 
post-traumatic stress disorder (PTSD).  

The Board finds that service connection for a skin disability 
is warranted.  In this case, as previously stated, service 
connection is currently in effect for diabetes mellitus, and 
peripheral neuropathy of the bilateral lower extremities.  
Both the December 2003 VA skin examination report, and Dr. 
L.Z.'s March 2005 report, contain competent evidence to show 
that the veteran has a skin disability that is related to his 
service-connected diabetes mellitus and/or peripheral 
neuropathy.  See 38 C.F.R. § 3.310.  There is no competent, 
countervailing opinion of record.  The Board therefore finds 
that the evidence is at least in equipoise, and that service 
connection is warranted for a skin disability on a secondary 
basis.

With regard to the claim for alcoholism, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, 
effective for claims filed as in the instant case after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability (in this case PTSD).  The 
Federal Circuit also indicated that veterans could only 
recover if they can "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  The Federal 
Circuit stated that such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service- connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  

In addition, the Federal Circuit found that 38 U.S.C.A. § 
1110 permits a veteran to received compensation for an 
alcohol-abuse or drug-abuse disability acquired as secondary 
to, or as a symptom of, a veteran's service-connected 
disability.  Compensation is precluded in only two 
situations: (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  

Service connection was granted for PTSD in a rating decision, 
dated in August 1998.  This disability is currently evaluated 
as 70 percent disabling.  

A VA PTSD examination report, dated in December 2002, and a 
VA fee-basis examination report completed by J.E., M.D., 
dated in September 2007, both indicate that the veteran's 
alcoholism is due to his PTSD.  In this regard, the December 
2002 VA examiner stated that the "substance abuse clearly 
was his means of coping with his PTSD symptoms..."  Dr. J.E. 
stated that the veteran's alcohol abuse was "part and parcel 
of his PTSD, using the alcohol as in to treat himself."  
There is no contravening, competent opinion of record.  

To the extent that both of the aforementioned reports, as 
well as other medical evidence, indicates that the veteran's 
alcohol abuse has been in remission since the veteran 
participated in an inpatient Alcohol and Drug Program in 
1996, the fact that a disease process (alcoholism) is not 
currently symptomatic is not a basis to find that the 
disability is not present.  

The Board therefore finds that service connection for 
alcoholism is warranted as secondary to service-connected 
PTSD.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a skin disability is granted on a 
secondary basis.

Service connection for alcoholism is granted on a secondary 
basis.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


